Per Curiam.
Judgment unanimously reversed upon the law, with thirty dollars costs to plaintiff, and judgment directed in favor of the plaintiff against all defendants in the sum of $427, with appropriate costs in the court below. Plaintiff sues defendants, who were the wife and children of a deceased recipient of public moneys. Plaintiff’s claim is based on section 128 of the Public Welfare Law. Defendants concede their financial ability but dispute their liability to reimburse because the deceased husband and father had deserted them and they had no notice that he was receiving moneys from the public authorities; that they were willing at all times to provide him with a home; also, that plaintiff failed to make .inquiry of the defendants as to their financial status at the time plaintiff advanced money for the support of said deceased. By the provisions of section 128 of the Public Welfare Law the defendants were obligated to pay the moneys advanced to the deceased for the reason that they are deemed under such law to have contracted to repay the same. In view of the disposition of the appeal from the judgment as aforesaid, the appeal from the order is dismissed. No opinion.
Present — MacCrate, Bonynge and Smith, JJ.